Order filed August 21, 2013.




                                    In The

                               Court of Appeals
                                    For The

                         First District of Texas
                                  ___________

                           NO. 01-11-00937-CR
                                  ____________

                      CHESTER MCGEE, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 155th District Court
                           Waller County, Texas
                     Trial Court Cause No. 090213116

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defendant’s Exhibit
number 29.

      The clerk of the 155th District Court is directed to deliver to the Clerk of this
court the original of Defendant’s Exhibit 29, on or before September 2, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Defendant’s Exhibit 29, to the
clerk of the 155th District Court.



                                              PER CURIAM